
	
		I
		112th CONGRESS
		2d Session
		H. R. 5320
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mr. Welch (for
			 himself and Mr. Hanna) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the quarterly wages paid threshold for classification as an agricultural labor
		  employer for purposes of unemployment taxes.
	
	
		1.Short titleThis Act may be cited as the
			 Growing Small Farms Act of
			 2012.
		2.Increase in quarterly
			 wages paid threshold for classification as agricultural labor employer
			(a)In
			 generalSubparagraph (A) of
			 section 3306(a)(2) of the Internal Revenue Code of 1986 is amended by striking
			 $20,000 and inserting $40,000.
			(b)EmploymentClause
			 (i) of section 3306(c)(1)(A) of such Code is amended by striking
			 $20,000 and inserting $40,000.
			(c)Inflation
			 adjustmentParagraph (2) of section 3306(a) of such Code is
			 amended—
				(1)by striking
			 In the case of agricultural labor and inserting (A) In
			 the case of agricultural labor,
				(2)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and moving
			 such clauses 2 ems to the right, and
				(3)by adding at the
			 end the following new subparagraph:
					
						(B)In the case of any year beginning
				after 2013, the dollar amounts contained in paragraph (1)(A) and subsection
				(c)(1)(A)(i) shall each be increased by an amount equal to—
							(i)such dollar amount, multiplied
				by
							(ii)the cost-of-living adjustment
				determined under section 1(f)(3) for the calendar year in which the taxable
				year begins, determined by substituting calendar year 2012 for
				calendar year 1992 in subparagraph (B) thereof. Any increase
				determined under the preceding sentence shall be rounded to the nearest
				multiple of
				$100.
							.
				(d)Effective
			 dateThe amendment made by
			 subsection (a) shall apply with respect to remuneration paid after December 31,
			 2012, for services performed after such date.
			
